Per Curiam:
The judgment appealed from is reversed and a new trial granted unless plaintiff stipulates to reduce the judgment from $2,768.07 to $1,634.06, and if such stipulation be given, then the judgment appealed from is so modified and as modified affirmed, without costs to either party on this appeal. Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ. Judgment reversed and new trial ordered, costs to appellant to abide event, unless plaintiff stipulates to reduce judgment as stated in opinion, in which event, judgment as so modified affirmed, without costs. Order to be settled on notice.